Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 1 of 14 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
DAVID P. LAROCHE,
Case No.:
Plaintiff,

Vv.

KURT BROWNING, in his official capacity,
As Superintendent of Schools for
PASCO COUNTY, and in his individual capacity,
Defendant.
COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, DAVID P. LAROCHE, (hereinafter "LAROCHE"), by and
through his undersigned counsel, hereby files his Complaint and
Demand for Jury Trial against KURT BROWNING, in his official capacity
as Superintendent of Schools for Pasco County, and in his individual
capacity, and would state as follows:

SUMMARY OF CLAIMS

1. This action seeks declaratory relief and special, consequential, and
actual damages for KURT BROWNING, in his official capacity as
Superintendent of PASCO COUNTY, (herein "BROWNING") engaging in

direct and intentional efforts to retaliate against LAROCHE for the

exercise of LAROCHE'S constitutional rights, implemented through the
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 2 of 14 PagelD 2

use of retaliation, discrimination, and other civil rights violations under 42
U.S.C. Sec. 1983.
2. This action seeks declaratory relief and special, consequential; and
actual damages for KURT BROWNING, individually ("BROWNING,
individually") knowingly engaging in direct and intentional efforts to
retaliate against LAROCHE for the exercise of LAROCHE ' constitutional
rights, unlawful employment practices, implemented through the use of
retaliation, discrimination, and other civil rights violations under 42
U.S.C. Sec. 1983.

PARTIES
3. Plaintiff, DAVID P. LAROCHE, (herein "LAROCHE"), a male citizen
of Pasco County, Florida and resides in the Middle District of Florida.
4. Defendant, KURT BROWNING, is the Superintendent of Schools
for Pasco County, Florida and is named in both his official and
individual capacity.

JURISDICTION AND
VENUE

5. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §
1331 and 28 U.S.C. §1343, as well as the supplemental jurisdiction of
this Court pursuant to 28 U.S.C. § 1367.

6. The jurisdiction of this Court is also invoked pursuant to Title VII

of the Civil Rights Actof 1964 42 U.S.C. §§ 2000e. et seq., as amended by

2
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 3 of 14 PagelD 3

the Civil Rights Act of 1991.

7. The jurisdiction of this Court is also invoked pursuant to 42 U.S.C.
Secs. 1983 and 1985.

8. BROWNING is the superintendent of the PASCO COUNTY school
system, in Pasco County, Florida, within the Middle District of Florida,
and all conduct complained of herein occurred within the Middle District
of Florida, thus venue is proper in this Court.

ADMINISTRATIVE
PROCEDURES SATISFIED

9. On or about December 1, 2020, Plaintiff filed Equal Employment
Opportunity Commission, charge against Defendant, first as required by
EEOC as a condition precedent to filing the operative Complaint.

10. On or about December 7, 2020, the EEOC issued a Notice of Right
to Sue and, Plaintiff now re-files and bring the underlying lawsuit
against the Defendant.

11. Plaintiff has satisfied the condition precedent of filing a Charge of
Unlawful Employment Conduct with the Equal Employment Opportunity
Commission ("EEOC"). The EEOC'S has issued a Notice of Right to Sue. See
Exhibit “A.”

12. On or about August 25, 2020, Plaintiff filed a voluntary dismissal
without prejudice against the Defendant in his official capacity in a

previous action, 20-cv-01844-T-33 TGW, filed before the issuance of the
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 4 of 14 PagelD 4

EEOC'S issuance of the Notice of Right to Sue described above.
13. On or about August 26, 2020, Plaintiff filed a voluntary dismissal
without prejudice against the Defendant in his individual capacity in a
previous action, 20-cv-01844-T-33 TGW, filed before the issuance of the
EEOC'S issuance of the Notice of Right to Sue described above.

GENERAL ALLEGATIONS AND BACKGROUND
14. A long time Pasco County resident, LAROCHE moved to

Hudson, Pasco County, Floridawith his parents and three younger
brothers in the summer of 1978.

15. LAROCHE's parents worked as long time Pasco County School
employees and the LaRoche children attended elementary and
middle schools in Hudson, as well as one graduating from Hudson
High School.

16. After graduating from Hudson High School in 1983, LAROCHE
attended Pasco Hernando Community College, receiving his Associate
of Arts degree in 1987, while working full time at the Hudson K-Mart.
17. After the tragic and sudden death of a loved one, LAROCHE was
inspired to dedicate hislife to "giving back," and chose the field of
education.

18. LAROCHE graduated from the University of South Florida in

1990 with a bachelor's degree in Social Science Education.

4
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 5 of 14 PagelID 5

19. LAROCHE then immediately secured a position at Gulf High
School teaching social studies. River Ridge Middle High School
opened the following year and LAROCHE was hired asa social studies
instructor and the boys' varsity soccer coach.

20. LAROCHE remained for 9 years as a social studies instructor and
the boys' varsity soccer coach.

21. As the boy's coach, he built a program that, in 1997 and 1998,

competed in the Florida State SA Final Four.

22. While at River Ridge, LAROCHE continued his education,

pursuing a Masters’ degree inEducational Leadership at USF.

23. After LAROCHE received his Master's degree from the University
of South Florida, he entered the Assistant Principal pool and secured a
position at Mitchell High School, opening the school in 2000.

24. While at Mitchell, LAROCHE continued his graduate work
pursuing a doctoral degree inEducation with an emphasis in Curriculum
and Instruction through the University of South Florida, graduating May
of 2007.

25. Proudly, in February, 2007, LAROCHE secured a position as
Principal of Hudson High School.

26. LAROCHE'S wife, Bridget, is a Parent Involvement Assistant at
Chasco Elementary.
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 6 of 14 PagelD 6

27. LAROCHE began employment in the Pasco County School
system as a Social StudiesTeacher at Gulf High School from 1990-1991.
28. LAROCHE then became Head Varsity Boys Soccer Coach of River
ridge High School, inPasco County from 1991-2000.

29. LAROCHE then undertook teaching as Social Studies Teacher at
J.W. Mitchell High School, in Pasco County, from 2000-October 2004.
30. From October 2004 to February 2007, LAROCHE worked as an
Assistant Principal forHudson High School, in Pasco County.

31. From February 2007 until wrongfully demoted by BROWNING,
LAROCHE had beenemployed as Principal of Hudson High School, in
Pasco County.

FACTS CONCERNING DISCRIMINATION AND
RETALIATION

32. Prior to November 18, 2019, LAROCHE quietly explored filing with
the Pasco County Supervisor of Elections his candidacy for Pasco

County Superintendent of Schools, with friends and colleagues.

33. BROWNING has been Pasco County Superintendent of Schools
since his election to that position in 2012. LAROCHE'S declaration of
running for Pasco County Superintendent of Schools would result in
LAROCHE running against his "boss," BROWNING.

34. After announcing that he was running for the Pasco County

Superintendent of Schools position, BROWNING never again directly
6
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 7 of 14 PagelD 7

communicated with LAROCHE, delegating that responsibility to Monie
Ilse, Assistant Superintendent for Pasco County Schools (hereinafter
"Tlse").

35. After LAROCHE confirmed to Ilse that he was indeed going to run
for Pasco County Superintendent of Schools, she warned him that he
"better win, because Kurt Browning" and his supporters, were "very
vindictive."

36. On or about November 20, 2019, LAROCHE filed his candidacy
Pasco County Superintendent of Schools with the Supervisor of Elections.
37. LAROCHE met all necessary qualifications to be a candidate for
Pasco County Superintendent of Schools.

38. On or about December 11, 2019, a Letter from Dennis Alfonso,
School Board Counsel, was sent to LAROCHE outlining his
"responsibilities" and suggesting a "leave," if necessary.

39. Around this period of time, LAROCHE received a telephone call from
Ilse, informing him that all "administrators" in the Pasco School System
would be getting a 3% raise, and that LAROCHE would be getting an
8.5% raise because, in Ilse's words, "We think you deserve it andyou are

doing a fantastic job at HHS."

40. On or about January 3, 2020, LAROCHE, in doing his best to

perform his responsibilities and concerned that various Pasco school
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 8 of 14 PagelD 8

closures were not being disclosed to staff and the public, expressed, via

email, that "communication in this district is a serious issue."

41. According to public records, and unbeknownst to LAROCHE,
BROWNING and School Board employee Ray Gadd started exchanging
messages, Gadd saying "What a Goober. .. / can stop that whenever
you are ready. He is principal first. Candidate second. He is not
untouchable."

42. BROWNING responded, "Lets' talk. He certainly does not
support this district." A copy of this public record is attached hereto
and incorporated herein as Exhibit "B."

43. For the remainder of the School Year, LAROCHE continued to
dispatch his responsibilities and, around February of 2020, the issues
related to the COVID-19 pandemic began to be of more significant
concern.

44. On March 13, 2020, the Pasco County School System closed for
Spring Break, and, due tothe COVID-19 pandemic that followed, the
remainder of the Pasco County School Year was conducted using the
internet and "virtual teaching."

45. During this period of time, there were staff meetings conducted via
ZOOM, with Ilse andthe High School Principals. There was minimal

guidance as to how to schedule and conduct these meetings and decisions
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 9 of 14 PagelD 9

were changing constantly.

46. On June 2, 2020, LAROCHE received a phone call from Ilse,
stating: "You don't share theBoard's mission and vision. Leave your keys
on the desk by end of day and clean out your office. If you can't get it all

done today, site would have someone 'escort' him on another day."

47. Absolutely no legitimate basis existed to support LAROCHE'S
demotion and immediate banishment form HHS, and he was even

denied the opportunity to thank his staff and others for their service.

48. Based on years of excellent evaluations for his work with Pasco
County Schools (See Exhibit "C," attached hereto and incorporated herein),
LAROCHE was shocked and dismayed that he was being terminated as
Principal of Hudson High School.

49. On June 25, 2020, Ilse sent an email to LAROCHE in response to
LAROCHE seeking some written communication describing his
demotion as described by Ilse and his future responsibilities, which
indicated, 1) LAROCHE missed a ZOOM meeting because of car trouble,
2) LAROCHE had not put in his "time," and 3) “It is recognized that
you do not believe in the mission and vision of the district as a
leader. | informed you of your transfer to a 245 assistant principal at
Mitchell High School effective the following day... Your new salary will be

$90,525." A copy of this email is attached hereto as Exhibit "D."
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 10 of 14 PagelD 10

50. LAROCHE'S salary as principal of HHS was $99,804.12. To date,
no one with the Pasco County Schools has given him any specifics as to
how LAROCHE did not "believe in the missionand vision of the
district as a leader."

51. LAROCHE felt the timing BROWNING'S decision to abruptly
terminate him was suspect and directly related to LAROCHE'S decision

to run against BROWNING for the positionof Superintendent of Schools.

52. Social distancing imposed due to COVID-19 kept LAROCHE from
having any direct contact with BROWNING or any other Pasco School
employee for 10 weeks and, just days before LAROCHE was to pay the
filing fee to qualify for the ballot in August, he was asked to "leave his
keys on the desk and have his office "cleaned out by the end of the
afternoon" when noactivity had taken place to support BROWNING'S
abrupt decision to demote and punish LAROCHE, other than LAROCHE

declaring his candidacy.

53. LAROCHE was thus punished and demoted by BROWNING when
LAROCHE was assigned to the position of "vice principal" at Mitchell
High after raising Hudson High School to a"B" grade in 2018 and 2019.
54. LAROCHE was concerned that Hudson High School, the school he
spent 16 years working for as an administrator, and building, cultivating,

and leading, was being disrupted and ripped apart for "political reasons."

10
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 11 of 14 PagelD 11

55. The demotion of LAROCHE was done by BROWNING for no legitimate
reason and solely in retaliation for LAROCHE declaring his candidacy for

BROWNING'S position as Pasco County Superintendent of Schools

COUNT I- VIOLATION OF 42 U.S. Code§ 1983

56. Plaintiff hereby incorporates and re-alleges paragraphs 1 through
55 as if fully alleged herein.

97. BROWNING has engaged in intentional discrimination, retaliation
and interference with LAROCHE in direct retaliation for LAROCHE
declaring his candidacy, and with the implicit desire to discredit
LAROCHE in order for BROWNING to gain a political advantage in the
race for Superintendent.

58. BROWNING'S conduct, as set forth herein, violates 42 U.S. Code§
1983.

59. LAROCHE has satisfied all statutory pre-requisites for the filing of
this action.

60. BROWNING'S intentional Civil Rights violations violated 42 U.S.
Code§ 1983, and hascaused the LAROCHE to suffer a loss of pay,
benefits, and prestige.

61. BROWNING'S actions have caused LAROCHE to suffer mental
and emotional distress, entitling him to compensatory damages
pursuant to 42 U.S.C. § 1981a.

11
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 12 of 14 PagelD 12

62. As a consequence of BROWNING'S conduct, LAROCHE was
denied career advancement, had his professional reputation and career
opportunities for further advancements damaged and severely limited
the amounts he was entitled to as part of his employment benefits.
63. Asadirect and proximate result of BROWNING'S conduct, as alleged
herein, LAROCHE has suffered special, consequential, and actual
damages.

COUNT II-RETALIATION - BROWNING

INDIVIDUALLY

64. Plaintiff hereby incorporates and re-alleges paragraphs 1 through
55 as if fully alleged herein.
65. The unlawful actions by BROWNING individually which are the
subject of this count were purposeful.
66. LAROCHE'S decision to run for the position of Pasco County
Superintendent of Schools' against BROWNING resulted in LAROCHE
becoming the victim of retaliation, as related above.
67. BROWNING was fully aware of the unconstitutional deprivation of
LAROCHE's Rights and engaged in the wrongful conduct described
herein knowingly and intentionally, this making him individually
responsible for damages, in addition to the expose BROWNING has in his

official capacity.

12
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 13 of 14 PagelD 13

68. As a direct and proximate result of the foregoing unlawful acts and
omissions, LAROCHE has suffered mental anguish, emotional distress,
expense, loss of benefits, embarrassment, humiliation, damage to
reputation, illness, lost wages, loss of capacity for the enjoyment of life,

and other tangible and intangible damages.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for a judgment as follows:
1. That the Court declare that BROWNING'S conduct as alleged
herein was a manifest denial of LAROCHE'S constitutional rights as
alleged herein, both in his official and individual capacity.
2. That the Court grant LAROCHE compensatory damages for the
humiliation, emotional distress, and other damages caused by
BROWNING's conduct, both in his official and individual capacity.
4. That the Court grant LAROCHE all employment benefits he would
have enjoyed had he not been discriminated against, subjected to
discrimination, having his rights violated, and retaliated against by
BROWNING, both in his official and individual capacity. ;

5. That the Court grant Plaintiff expenses of Litigation, pursuant to 42
U.S.C. § 1988;

6. That the Court grant Plaintiff a jury trial;

7. That the Court grant Plaintiff all other relief the Court deems just
and proper; and,

13
Case 8:21-cv-00562 Document1 Filed 03/10/21 Page 14 of 14 PagelD 14

Respectfully submitted this 10th day of March, 2021.

14

/s/ Luke Lirot

Luke Lirot, Esquire
Florida Bar

Number 714836

Luke Charles

Lirot, P.A.

2240 Belleair Road, Suite 190
Clearwater, Florida 33764
Telephone: (727) 536-2100
Facsimile: (727)

536-2110 Email:
luke2@lirotlaw.co

m Alternate email
addresses:

sean@lirotlaw.co

m

krista@lirotlaw.co

m Counsel for
Plaintiff
